Title: Philip Russell to Richard Peters, 27 September 1815
From: Russell, Philip
To: Peters, Richard


                    
                        Philadelphia, September 27, 1815.
                    
                    The petition of the subscriber respectfully represents that he has been imprisoned for above six weeks, and is now confined, charged with having sold spirituous liquors without licence: that he has a wife and children who are dependent upon his earnings for support; and, that, in consequence of his imprisonment, they are now reduced to a state of great distress. Even if your petitioner had violated the laws, and he is not conscious of having done so, he cannot now make any pecuniary atonement, being poor and

destitute: and he would humbly suggest whether his long imprisonment is not a greater punishment than a fine, which might be the result of conviction. Your petitioner, therefore, earnestly prays, that the penalty, alleged to have been incurred, may be remitted, and that such a statement of facts, as is required by law, may be made and herewith transmitted to the secretary of the Treasury of the United States. And your petitioner will pray &c.
                    
                        
                            Philip Russell
                        
                    
                